Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is a non-final office action in response to application 16/382,657 filed on April, 12, 2019. Claim(s) 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochberg et al. (US 2021/0223051) in view of Greenberger et al. (US 10,789,568).
	Regarding Claim 1, Hochberg et al., teaches a computer-implemented method for autonomous vehicle control, comprising: 
obtaining, by a computing system that comprises one or more computing devices, data indicative of a first vehicle service assignment for an autonomous vehicle. (Paragraph 0110)(Hochberg et al. teaches that the system can receive a first ride request from a first wireless communication of a first user, which, the request can include a starting point, destination point, and the need for a transportation service (i.e., data indicative of a first vehicle service assignment))
wherein the first vehicle service assignment is associated with a first service entity. (Paragraph 0084)(Hochberg et al. teaches that the request for the transportation request can come from the user’s devices, which, is associated with a taxi company)
wherein the first vehicle service assignment is indicative of a first vehicle service. (Paragraph 0110)(Hochberg et al. teaches a first user that can 
obtaining, by the computing system, data associated with the autonomous vehicle. (Paragraph 0122 and 0162-0163)(Hochberg et al. teaches that the process can determine the potential available vehicles based on tracking a current utilized capacity of each specific ridesharing vehicle, which, can include the capacity using the assignments, see paragraph(s) 0162-0163. Hochberg et al., further, teaches that the system can also determine  locating one or a plurality of potential available vehicles, and selecting an assigned vehicle based on the vacant vehicles that are surrounding areas of the first stating point and/or parameters set by the users who are inside the vehicle, see paragraph 0122)
determining, by the computing system, that the autonomous vehicle is available to perform a second vehicle service concurrently with the first vehicle service based at least in part on the first vehicle service assignment and the data associated with the autonomous vehicle. (Paragraph(s) 0131 and 0162-0164)(Hochberg et al. teaches that the system can receive a second ride request from a second user, which, the second user can request. The system can then decide to undertake the second ride request if the first user permits the subsequent pick-up. Hochberg et al., further, teaches that the system can decide to assign additional users to the vehicle based on destination information and vehicle capacity information of the vehicle, see paragraph(s) 0157 and 0162-0164) 
obtaining, by the computing system, data indicative a second vehicle service assignment for the autonomous vehicle. (Paragraph 0131)(Hochberg et al. teaches that the second request can include a starting point and a desired destination (i.e., data indicative a second vehicle service assignment))

wherein the second vehicle service assignment is indicative of the second vehicle service. (Paragraph 0131)(Hochberg et al. teaches a second rider  can provide another request that represents the second ride request for the autonomous vehicle (i.e., indicative a second vehicle service))
causing, by the computing system, the autonomous vehicle to concurrently perform the first vehicle service of the first vehicle service assignment with the second vehicle service of the second vehicle service assignment. (Paragraph 0143); and (Fig. 5)(Hochberg et al. teaches that the server can receive a first ride request, which, the user will be assigned to a vehicle and then pick-up the first user. The system will then receive a second request, which, the system will then assign the second user to the same vehicle and pick up the second customer. Hochberg et al., further, teaches that the system will then either drop off the first or second passenger prior to the other. Examiner, respectfully, notes that the autonomous vehicle will complete perform the transportation request at the same time)
	With respect to the above limitations: while Hochberg et al. teaches a system that can receive a first and second transportation request from a first and second user. The 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches wherein the second vehicle service assignment is associated with a second service entity that is different than the first service entity. (Column 16, Line(s) 28-47); and (Column 17, Lines 5-12, 43-48, and 57-62)(Greenberger et al. teaches an autonomous vehicle that is able to provide multiple services such as a transportation service and a delivery service. Greenberger et al., further, teaches that a buyer is able to purchase a product from a seller. The buyer and/or an intervening person are also able to provide the vehicle system with a ride source request. Greenberger et al., further, teaches that the vehicle is able to alter the route with the intervening passenger inside of the vehicle in order to arrive at a fulfillment center to pickup a package. Greenberger et al., further, teaches that the purchase request entity (i.e., first service entity) is different than the source request entity (i.e., second service entity) that manages the fleet of autonomous vehicle(s). Examiner, respectfully, notes that the system can determine whether there is enough space within the vehicle compartments for the pickup item, see Column 17, Lines 32-42)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request from a 

	Regarding Claim 2, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the data associated with the autonomous vehicle is indicative of a capacity of the autonomous vehicle. (Paragraph(s) 0157 and 0162-0163)(Hochberg et al. teaches that the process can determine the potential available vehicles based on tracking a current utilized capacity of each specific ridesharing vehicle, which, can include the capacity using the assignments)

	Regarding Claim 3, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 2 and 
wherein the data associated with the autonomous vehicle comprises sensor data. (Paragraph(s) 0374 and 0455)(Hochberg et al. teaches that the processor can track one or more vehicles and the change in capacity thresholds based on sensor input, see paragraph 0374. This information can be used to determine whether to assign existing passengers to another ridesharing vehicle, see paragraph 0455) 
wherein obtaining the data associated with the autonomous vehicle comprises obtaining the sensor data via at least one of an interior camera of the autonomous vehicle or a weight sensor of the autonomous vehicle. (Paragraph(s) 0461-0462)(Hochberg et al. teaches that the plurality of sensors can be located within the interior of the vehicle. The specific sensors can include weight sensors and/or cameras mounted on each seat or headrest. further, teaches that these sensors can be used to detect passengers within the vehicle)

	Regarding Claim 4, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the first vehicle service assignment is indicative of a number of seats that are required for the first vehicle service. (Paragraph 0159)(Hochberg et al. teaches that the system can determine that a first user may have an additional rider, one or more pieces of luggage, and/or a physical condition that uses 3 seats (i.e., indicative of a number of seats that are required for the first vehicle service) rather than 1, which, the system will then determine that a threshold block has occurred and re-assign the additional passenger request for that vehicle) 

	Regarding Claim 5, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the first vehicle service assignment is indicative of an amount of cargo space that is required for the first vehicle service. (Paragraph(s) 0151 and 0158-0159)(Hochberg et al. teaches that the system is able to track the passengers’ luggage capable of impacting the capacity of the ridesharing 

	Regarding Claim 6, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the first vehicle service is a same type of vehicle service as the second vehicle service. (Paragraph(s) 0110 and 0130)(Hochberg et al. teaches that the first and second request are both for transportation request (i.e., same type of vehicle service))

Regarding Claim 7, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1. 
However, Hochberg et al., doesn’t explicitly teach wherein the first vehicle service is a different type of vehicle service than the second vehicle service. 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches wherein the first vehicle service is a different type of vehicle service than the second vehicle service. (Column 9, Lines 42-56); and (Column 17, Lines 5-12, 43-48, and 57-62)(Greenberger et al. teaches an autonomous vehicle that is able to provide multiple services such as a transportation service (i.e., second vehicle service) and a delivery service (i.e., first vehicle service) at the same (i.e., first vehicle service is a different type of vehicle service than the second vehicle service))


	Regarding Claim 8, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the computing system is onboard the autonomous vehicle. (Paragraph 0069)(Hochberg et al. teaches an control device that is integrated with the autonomous vehicle for sending operational instructions and guiding the vehicle to designated pick-up locations and drop-off locations)

	Regarding Claim 9, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein causing the autonomous vehicle to concurrently perform the first vehicle service of the first vehicle service assignment with the second vehicle service of the second vehicle service assignment comprising: 
causing the autonomous vehicle to initiate a motion control to concurrently transport at least one of a first user or a first item for the first vehicle service with at least one of a second user or a second time for the second vehicle service. . 

	Regarding Claim 10, Hochberg et al./Greenberger et al., teaches a computing system comprising: 
one or more processors. (Paragraph 0073)(Hochberg et al. teaches at least on processor)
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processor cause the computing system to perform operations (Paragraph 0073)(Hochberg et al. teaches a non-transitory computer program that includes instructions stored in a memory to execute the steps and stages) comprising:
obtaining data indicative of a first vehicle service assignment for an autonomous vehicle. (Paragraph 0110)(Hochberg et al. teaches that the system can receive a first ride request from a first wireless communication of a first user, which, the request can include a starting point, destination point, and the need for a transportation service (i.e., data indicative of a first vehicle service assignment))
wherein the first vehicle service assignment is associated with a first service entity. (Paragraph(s) 0083-0084)(Hochberg et al. teaches that the request for the transportation request can come from the user’s devices, which, is associated with a taxi company)
wherein the first vehicle service assignment is indicative of a first vehicle service. (Paragraph 0110)(Hochberg et al. teaches a first user that can request a first transportation service that represents the first ride request (i.e., indicative of a first vehicle service)
determining whether the autonomous vehicle is available or is unavailable to perform a second vehicle service concurrently with the first vehicle service based at least in part on the first vehicle service assignment. (Paragraph(s) 0131, 0157, and 0162-0164)(Hochberg et al. teaches that the system can receive a second ride request from a second user, which, the second user can request. The system can then decide to undertake the second ride request if the first user permits the subsequent pick-up. Hochberg et al., further, teaches that the system can decide to assign additional users to the 
when it is determined that the autonomous vehicle is available to perform the second vehicle service concurrently with the first vehicle service, obtaining data indicative of a second vehicle service assignment for the autonomous vehicle. (Paragraph 0131)(Hochberg et al. teaches that the second request can include a starting point and a desired destination (i.e., data indicative a second vehicle service assignment))

wherein the second vehicle service assignment is indicative of the second vehicle service. (Paragraph 0131)(Hochberg et al. teaches a second rider  can provide another request that represents the second ride request for the autonomous vehicle (i.e., indicative a second vehicle service))
when it is determined that the autonomous vehicle is unavailable to perform the second vehicle service concurrently with the first vehicle service.  (Paragraph(s) 0222-0223 and 0225-0226)(Hochberg et al. teaches the system will receive a first request and a second request. The system will assign the request(s) to the first ridesharing vehicle. Hochberg et al., also, teaches  that the system will determine if both request can be performed together based on a waiting time) 
causing the autonomous vehicle to perform the first vehicle service of the first service assignment without concurrently performing the second vehicle 
	With respect to the above limitations: while Hochberg et al. teaches a system that can receive a first and second transportation request from a first and second user. The system will then receive capacity information from the vehicle, which, will determine if the second user is able to be transported in the same vehicle as the first user. Hochberg et al., further, teaches that first and second user can be transported at the same to their respective destinations. Hochberg et al., also, teaches that the system can determine that the second user should be cancelled from the first rideshare vehicle and be re-assigned to a second vehicle. However, Hochberg et al., doesn’t explicitly teach a second entity that is different than the first entity. 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches wherein the second vehicle service assignment is associated with a second service entity that is different than the first service entity. (Column 16, Line(s) 28-47); and (Column 17, Lines 5-12, 43-48, and 57-62)(Greenberger et al. teaches an autonomous vehicle that is able to provide multiple services such as a transportation service and a delivery service. Greenberger et al., further, teaches that a buyer is able to purchase a product from a seller. The buyer and/or an intervening person are also able to provide the vehicle 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request from a first user associated with a taxi company and a second request in order to have an autonomous vehicle to conduct both request at the same time of Hochberg et al., by incorporating the teachings of receiving multiple service request for an autonomous vehicle to perform, which, those request are provided by different entities of Greenberger et al., with the motivation to better utilize empty seats in service vehicles by better matching available drivers and passengers through various souring network services. (Greenberger et al.: Column 2, Lines 1-11)

	Regarding Claim 11, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 10 and wherein the operations further comprise accepting the first vehicle service assignment for the autonomous vehicle. (Paragraph(s) 0110 and 0126)(Hochberg et al. teaches a first ride request can be 

	Regarding Claim 12, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 11.
	However, Hochberg et al., doesn’t explicitly teach wherein determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service comprises: 
determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service prior to accepting the first vehicle service assignment for the autonomous vehicle. 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches wherein determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service comprises: 
determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service prior to accepting the first vehicle service assignment for the autonomous vehicle. (Column 2, Lines 28-41); and (Column 17, Lines 5-12, 19-24 and 43-48)(Greenberger et al. teaches that the system can determine whether the autonomous vehicle can satisfy the fulfillment request (i.e., first vehicle service assignment) and ride source 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request and a second request for an autonomous vehicle of Hochberg et al., by incorporating the teachings of receiving a first request and a second request and determining that an intervening passenger is able to ride in a vehicle prior to the acceptance of picking up a package at a fulfillment center of Greenberger et al., with the motivation to better utilize empty seats in service vehicles by better matching available drivers and passengers through various souring network services. (Greenberger et al.: Column 2, Lines 1-11)

	Regarding Claim 13, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 10 and wherein the operations further comprise obtaining data indicative of a capacity of the autonomous vehicle. (See, relevant rejection(s) of Claim(s) 2 and 10)

	Regarding Claim 14, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 13 and wherein the data indicative of the capacity of the Claim(s) 3(a-b) and 13)

	Regarding Claim 15, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 13 and wherein determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service comprises: 
determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service based at least in part on the data indicative of the capacity of the autonomous vehicle. (See, relevant rejection(s) of Claim(s) 2, 9(a), and 13)

	Regarding Claim 16, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 10.
	However, Hochberg et al., doesn’t explicitly teach wherein obtaining data indicative of the second vehicle service assignments comprise: 
assessing a vehicle service assignment queue associated with the autonomous vehicle.
wherein the vehicle service assignment queue comprises data indicative of a plurality of candidate vehicle service assignments.
wherein at least one of the candidate vehicle service assignments is indicative of the second vehicle service. 
wherein obtaining data indicative of the second vehicle service assignments comprise: 
assessing a vehicle service assignment queue associated with the autonomous vehicle. (Column 8, Lines 39-65)(Greenberger et al. teaches a person ride source queue that is able to manage one autonomous vehicle within the fleet in assigning a ride to a person. The person ride source module will establish a starting location, route to pick up the product, and an ending location based on the scheduler searching through a person ride source queue of request)
wherein the vehicle service assignment queue comprises data indicative of a plurality of candidate vehicle service assignments. (Column 8, Lines 39-62)(Greenberger et al. teaches that the person ride source queue stores request to accept for requesters requesting an autonomous vehicle. The request are demand request that the requester request an autonomous vehicle to schedule a ride pickup)
wherein at least one of the candidate vehicle service assignments is indicative of the second vehicle service. (Column 39-43)(Greenberger et al. teaches that the system will optimize a particular autonomous vehicle within the fleet to be assigned to a particular ride source request for a buyer and/or an intervening person)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request and a 

	Regarding Claim 17, Hochberg et al./Greenberger et al., teaches an autonomous vehicle comprising: 
one or more processors. (Paragraph 0073)(Hochberg et al. teaches at least on processor)
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations (Paragraph 0073)(Hochberg et al. teaches a non-transitory computer program that includes instructions stored in a memory to execute the steps and stages) comprising:
obtaining data indicative of a first vehicle service assignment. (See, relevant rejection of Claim 1(a))
wherein the first vehicle service assignment is associated with a first service entity. (See, relevant rejection of Claim 1(b))
wherein the first vehicle service assignment is indicative a first vehicle service. (See, relevant rejection of Claim 1(c)
determining that the autonomous vehicle is available to perform a second vehicle service concurrently with the first vehicle service based at least in part on the first vehicle service assignment. (See, relevant rejection of Claim 1(e))
obtaining data indicative of a plurality of candidate vehicle service assignments. (See, relevant rejection of Claim 1(f))
wherein at least one of the candidate vehicle service assignments is indicative of the second vehicle service. (See, relevant rejection of Claim 1(h))
selecting a second vehicle service assignment for the autonomous vehicle based at least in part on one or more of the plurality of candidate vehicle service assignments. (See, relevant rejection of Claim 15(c))
wherein the second vehicle service assignment is associated with a second entity that is different from the first service entity. (See, relevant rejection of Claim 1(g))
causing the autonomous vehicle to concurrently perform the first vehicle service of the first service assignment with the second vehicle service of the second vehicle service assignment. (See, relevant rejection of Claim 1(i))

	Regarding Claim 18, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 17
causing the autonomous vehicle to travel for the first vehicle service prior to determining that the autonomous vehicle is available to perform the second vehicle service concurrently with the first vehicle service and subsequent to selecting the second vehicle service assignment. (Paragraph(s) 0110, 0128, 0130, and 0137)(Hochberg et al. teaches a ridesharing server receiving a first ride request, which, the user will provide transportation request information, see paragraph 0110. Hochberg et al., further, teaches that the ridesharing service will guide the autonomous vehicle to the first users location and after the vehicle has picked up the first user the server can receive a second ride request, which, the server will then determine whether to assign additional pick-ups to the same vehicle (i.e., travel to the first vehicle service prior to determining), see paragraph(s) 0128 and 0130. Hochberg et al., also, teaches that the server will determine if the vehicle should be assigned additional ride request and if it is determined that the same vehicle is available for additional ride request then the system will guide the autonomous vehicle to the second user’s location for pick-up, see paragraph(s) 0130 and 0137)   

	Regarding Claim 19, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 18.
	However, Hochberg et al., doesn’t explicitly teach 
wherein the first vehicle service is a delivery service and the second vehicle service is a transportation service.
wherein the autonomous vehicle begins to transport an item in accordance with the delivery service prior to one or more users boarding the autonomous vehicle for the transportation service. 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches 
wherein the first vehicle service is a delivery service and the second vehicle service is a transportation service.(Column 24, Lines 56-67); and (Column 25, Lines 11-18)(Greenberger et al. teaches receiving a fulfillment request for a product (i.e., first vehicle service is a delivery service) and a ride source request from intervening persons and/or buyer (i.e., second vehicle service is a transportation service))
wherein the autonomous vehicle begins to transport an item in accordance with the delivery service prior to one or more users boarding the autonomous vehicle for the transportation service. (Column 25, Lines 54-59); and (Column 26, Lines 50-58)(Greenberger et al. teaches that the system can accept the fulfillment query prior to picking up the one or more intervening persons. The autonomous vehicle will then travel to the fulfillment location to accept the purchased product, see Column 25, Lines 54-59. Greenberger et al., further, teaches that the vehicle will then continue to travel to accepting the intervening person, see Column 26, Lines 50-58)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request and a second request for an autonomous vehicle of Hochberg et al., by incorporating the teachings of receiving a first request for the delivery of a package and a second request for picking up a passenger, which, the system will travel to a fulfillment center prior to picking up the intervening passenger of Greenberger et al., with the motivation to better utilize empty seats in service vehicles by better matching available drivers and passengers through various souring network services. (Greenberger et al.: Column 2, Lines 1-11)

	Regarding Claim 20, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 19 and wherein causing the autonomous vehicle to perform the first vehicle service of the first vehicle service assignment concurrently with the second vehicle service of the second vehicle service assignment comprises: 
causing the autonomous vehicle to initiate a motion control to transport the time during at least a portion of a time that the one or more users occupy the autonomous vehicle. (Paragraph(s) 0069-0070)(Hochberg et al. teaches that the system can determine a pick-up time (i.e., time that the one or more users occupy the autonomous vehicle) based on the current location of the vehicle and after sending a confirmation for the estimated pick-up time then the system will guide the vehicle to pick-up the first rider.  Hochberg et al, also, teaches an control device that is integrated with the autonomous vehicle for sending operational 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldman et al. (US 2019/0317526). Goldman et al. teaches a computing system that can obtain data indicative of a plurality of plurality of service entities, which, the system can determine a first service entity of the plurality of service entities for the autonomous vehicle to perform. The computing system can indicate that the autonomous vehicle is available to perform the first vehicle service while performing another service. Goldman et al., further, teaches that the system can obtain data indicative of a vehicle service assignment associated with the first service entity and cause the vehicle to travel, which, the vehicle service assignments will be selected from among a plurality of different vehicle service assignments. Examiner, respectfully, notes that the application is by the applicant’s assignee and inventors. 
Laurent et al. (US 2020/0370899). Laurent et al. teaches an autonomous operation of a vehicle that includes a processor that is able to perform receiving a request for a trip through a transportation network. Laurent et al., further, teaches the trip includes a first travel portion from a first location to a second location and a second travel portion from the second 
“Indicative,” Merriam-Webster, February, 04, 2018, (hereinafter indicative). Indicative teaches that the act or state should merely represent that denoted act or state, see above analysis. 
Koga (JP 2017220090A). Koga teaches a traveling bus can receive request from user such a transportation request (i.e., second vehicle service) and cargo pickup/delivery (i.e., first vehicle service). Koga, further, teaches that the trip bus will travel to pick up passengers and then will travel to a cargo collecting point to pickup cargo, which, the bus will then drop the passengers off at a departure point and after departing all passengers the bus will then travel to the delivery center to drop off the cargo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628